Citation Nr: 1328439	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

A. Barone, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty with 
the Philippine Scouts from May 1946 to February 1949.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Manila, 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was previously before 
the Board in January 2007 and in May 2009, when it was 
remanded for additional development.

The Board observes that some of the Veteran's statements of 
record during the processing of the most recent Board remand 
made reference to possibly withdrawing this appeal.  
However, the claims-file contains a November 2011 statement 
(including as translated into English) which unequivocally 
clarifies that the Veteran does not desire to withdraw this 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's May 2009 remand included a directive concerning 
the necessity to determine if the Veteran's account of his 
military service could be verified by service department 
resources.  The Board finds that the RO has not fully 
completed all reasonable actions necessary to adequately 
seek service department verification of the Veteran's 
account of service in an artillery unit as a gunner.  As the 
Board's May 2009 remand orders have not been adequately 
completed, the Board is under a duty to remand this case for 
completion of the appropriate action.  Stegall v. West, 11 
Vet. App. 268 (1998).

As a preliminary matter, it is not in dispute that the 
Veteran has had hearing loss disability for VA purposes 
diagnosed during the pendency of this appeal.  What he must 
still show to establish service connection for hearing loss 
disability is that the current diagnosis is related to 
military service.

The National Personnel Records Center (NPRC) has certified 
that the Veteran's service treatment records (STRs) were 
likely destroyed in a 1973 fire at the NPRC and that the 
Veteran served as a private first class in the Philippine 
Scouts from May 1946 to February 1949.  In such 
circumstances, VA has a well-established heightened duty to 
assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The certification of military service that was accepted by 
the RO as establishing Veteran status in this case was 
submitted by the Veteran, does not contain a seal, and 
indicates it was issued in December 1992.  In response to 
further attempts by the RO to verify the nature of the 
Veteran's service, the NPRC did verify (in January 2004) 
that he was a Philippine Scout.

A report of private audiogram in March 2004 shows a 
diagnosis of noise induced progressive deafness, with 
unconverted audiometric testing that appears to show 
puretone thresholds meeting the regulatory (38 C.F.R. 
§ 3.385) definition of hearing loss disability in each ear.  
The Veteran reported progressive left ear hearing loss that 
began in service with noise trauma from combat and non-
combat duties.  He also reported right ear tinnitus 
beginning in 1975 with occupations as a carpenter 
specializing in woodwork and metal fabrication and sometimes 
working as an explosive consultant for local mining firms. 

The Board's January 2007 remand, in part, requested a VA 
examination to determine whether the Veteran had a hearing 
loss and, if so, whether such was related to his service.  
On February 2009 VA audiological examination, the Veteran 
advised the examiner that he had served in the 24th Field 
Artillery Philippine Scout, and was a gunner for the 
duration of his service.  Based, at least in part, on the 
Veteran's self-reported history, the examiner opined that 
the Veteran's hearing loss was at least as likely as not 
related to his noise exposure in service.

When the RO then readjudicated the claim, in a March 2009 
supplemental statement of the case (SSOC), the RO discounted 
the February 2009 VA examiner's opinion (without seeking 
another opinion, although there was no medical opinion in 
the record to the contrary) based on a determination that 
there was no evidence that the Veteran was exposed to 
[artillery] noise trauma in service.  In that regard, the 
Board then noted that while there was no evidence in the 
record (other than the Veteran's self-reported account) that 
the Veteran served in an artillery unit, there likewise was 
no evidence in the record that would contradict his account 
that he served in an artillery unit.  As the Veteran 
provided further identifying information, the Board found 
that verification of alleged service in an artillery unit 
may be possible (and, in light of the above-noted heightened 
duty to assist, must be sought).  In May 2009, the Board 
remanded the issue again with instructions to "seek service 
department/NPRC verification of the Veteran's accounts that 
he served in an artillery unit as a gunner."  The Board 
directed that "[i]f more information from the Veteran is 
needed to allow for such verification, he should be asked to 
provide the information."  Moreover, it is important to note 
that the Board instructed: "At the least, if possible, it 
should be determined whether a unit such as the 24th Field 
Artillery, Philippine Scouts existed (and whether the 
Veteran's account that he was a gunner in such unit for the 
duration of his service is plausible)."

During the processing of the May 2009 Board remand, the RO 
requested the sought research from the NPRC.  In January 
2013, the NPRC response indicated only that "the record 
needed to respond to your request is fire related," and that 
"there is no evidence in the veteran's record to 
substantiate service with the 24th Field Artillery 
Philippine Scouts or if the unit (24th Field Artillery) 
actually existed."  In essence, it appears that the efforts 
to develop additional pertinent information regarding the 
existence of the 24th Field Artillery Philippine Scouts or 
regarding the Veteran's alleged service therein was limited 
to referencing the absence of information in the Veteran's 
own fire-destroyed NPRC records.  The Board is unable to 
find that this constitutes a reasonably adequate research 
effort (especially with consideration of the heightened duty 
to assist in this case) with regard to determining whether 
service department resources may contain information 
supporting or otherwise pertaining to the Veteran's claim.

Notably, this research effort failed to even confirm the 
existence of the 24th Field Artillery Philippine Scouts, yet 
the Board takes judicial notice of the fact that a cursory 
search of publicly available information on internet 
websites appears to informally corroborate the existence of 
the 24th Field Artillery Philippine Scouts.  However, the 
Board also takes judicial notice of the fact that some of 
the publicly available (non-official) information reviewable 
on internet websites suggests that the 24th Field Artillery 
Philippine Scouts may not have been active after 1942.  The 
Veteran's confirmed recognized service occurred in a period 
from 1946 to 1949.  Simply put, it appears that appropriate 
service department research should yield pertinent 
information regarding the nature and duration of the 
existence of the 24th Field Artillery Philippine Scouts.  
The Board cannot rely upon the unofficial information found 
in the public domain; appropriately informed appellate 
review must include an adequate attempt to research the 
available service department resources regarding the 
pertinent uncertainty concerning the 24th Field Artillery 
Philippine Scouts and the Veteran's alleged service with 
them.

There is a significant positive medical etiology opinion of 
record (February 2009 VA examination report) based upon the 
assumption of the accuracy of the Veteran's account of 
service as a gunner in the 24th Field Artillery Philippine 
Scouts.  The only negative medical etiology opinion of 
record (May 2013 VA examination report) relies entirely upon 
the absence of confirmation of the Veteran's account of 
service as a gunner in the 24th Field Artillery Philippine 
Scouts.  There remains high importance upon the task of 
assessing the Veteran's account of his service in light of 
the heightened duty to assist associated with his service 
records having been destroyed through no fault of the 
Veteran's.

The Board remains unable to appropriately make a 
determination as to the plausibility of the Veteran's 
testimony regarding his alleged service in the 24th Field 
Artillery Philippine Scouts.  The Board may not make a final 
determination based only upon unofficial indications 
presented on publicly available internet websites, and it is 
apparent that appropriate research of official service 
department information has not been completed.  The Board is 
compelled to remand this issue for completion of appropriate 
research of all appropriate service department resources to 
obtain an informed determination as to (1) whether the 24th 
Field Artillery Philippine Scouts existed during the 
Veteran's period of confirmed service (1946-1949), and (2) 
whether the Veteran's account that he was a gunner in such 
unit for the duration of his service is plausible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Based upon the Veteran's accounts that 
he served with the 24th Field Artillery, 
Philippine Scouts, the RO should seek 
service department verification of the 
Veteran's accounts that he served in an 
artillery unit as a gunner.  In 
particular, the RO should engage all 
appropriate research resources (including 
the Joint Services Records Research Center 
(JSRRC) and any other available means of 
research of official unit histories) to 
obtain a clear determination as to (a) 
whether the 24th Field Artillery, 
Philippine Scouts existed as an active 
unit during the Veteran's recognized 
period of service (1946-49), and (b) 
whether the Veteran's account that he was 
a gunner in such unit for the duration of 
his service is plausible.  If more 
information from the Veteran is needed to 
allow for such verification, he should be 
asked to provide the information.

After exhaustive development for the 
information sought above is completed, the 
RO should make formal findings regarding: 
(a) Whether or not the 24th Field 
Artillery, Philippine Scouts existed as an 
active unit while the Veteran served on 
active duty from May 1946 to February 
1949, and (b) Whether the Veteran's 
account of being a gunner in such unit.  
The findings must be accompanied by an 
explanation of the sources relied relied 
on.
2.  After completion of the above and any 
additional development indicated by newly 
obtained evidence, the RO should 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

